Citation Nr: 1108913	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  04-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for organic heart disease.

4.  Entitlement to service connection for a right leg condition.

5.  Entitlement to service connection for residuals of head injury, to include headaches.

6.  Entitlement to service connection for residuals of left heel contusion.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2003 rating decision of the VA Regional Office (RO) and Healthcare System in Fort Harrison, Montana that denied service connection for conditions that included PTSD, hypertension, "heart attack", a right leg condition, residuals of head injury, including headaches, and residuals of left heel contusion.  In correspondence dated in June and August 2003, the Veteran stated that the psychiatric condition for which service connection was being sought was major depression and should be changed from PTSD.  

This case was remanded by decisions of the Board dated in April 2006 and November 2008.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Informal Hearing Presentation dated in January 2011, the Veteran's representative identifies in detail a number of reasons as to why development of the appellant's claims was not satisfied following remand in 2008.  The Board agrees in certain respects that further development is warranted.

Among other things, the November 2008 remand noted that in September 1996, the Veteran reported that he had been treated at 18 different VA facilities, and it was requested that the RO secure these outstanding records.  It was noted that the Veteran indicated that records from a period of incarceration in 2000 were not of record and should be obtained.  The RO was requested to secure such records.  It is also shown that the Veteran indicated that his claims file lacked any treatment data after 2003 and that these records should also be retrieved.

In correspondence to the appellant dated in December 2008, the AMC presented a long list of potential sources for which the Veteran could provide information for records to be requested.  The Board notes, however, that the letter did not specify that the appellant provide a list of the VA facilities and the dates he received treatment after discharge from service to the present.  He was not specifically requested to provide the name and address of the prison where he was incarcerated in 2000, and it is not shown that records were requested.  However, review of the record discloses that in July 2003, Hunt Correctional Center in St. Gabriel, Louisiana was contacted for records.  It does not appear that a response was received.  

Pursuant to the Board's 2008 remand, records were requested from the Jackson, Mississippi VA facility dating to January 2002.  Subsequently received were Jackson clinic notes dating from March 2002 through May 2005 indicating that attempts to contact the appellant regarding treatment were unsuccessful.  The Board observes that there are no clinical records for the Veteran since September 2003 at Fort Harrison, Montana.

Review of the record discloses that the Veteran filed a claim of service connection for an acquired psychiatric disorder in June 2001.  Subsequently received were VA records dated in April 1975 showing hospitalization for psychiatric treatment.  In a February 1976 discharge summary from Terrell State Hospital, it was noted that he had been been admitted to Carroll State Hospital in 1970 and Jackson VA in 1975.  It was also reported that he had previously undergone detoxification at the VA Hospital in Shreveport, Louisiana.  A May 1981 discharge summary from the Jackson, Mississippi VA Hospital noted a 1980 admission to Citizens Hospital in Dallas, Texas.  While admitted to VA Medical Center Sheridan, Wyoming in March 1991, it was recorded that his first hospitalization had been at VA Jackson in 1972.  VA San Antonio, Texas clinical records dating from 1977 show that the appellant was hospitalized for the first time at that facility for psychiatric treatment.  A clinic note during that admission indicated that he had been hospitalized multiple times for psychiatric reasons since 1970.  On VA form 21-4138 and attachment dated in May 2002, the appellant listed 10 VA facilities from which he had received treatment, and records were requested and received from these providers.  These are San Antonio, Texas; Temple, Texas; Houston, Texas; Biloxi Mississippi; Memphis, Tennessee; Nashville, Tennessee, Johnson City, Tennessee; Sheridan, Wyoming; Fort Sheridan, Wyoming; and Jackson, Mississippi.  Therefore, it appears that there remain eight additional facilities which have not been identified, to include those prior to treatment in 1975 at Jackson, VA.  

In this instance, the Board is presented with a complex picture as where and when the Veteran has received treatment for the disabilities claimed since discharge from service.  Therefore, he will be provided an opportunity to clarify and delineate all of the private, state and VA facilities from which he has received treatment since discharge from service in 1964 to the present.  The representative is requested to assist the Veteran in presenting as clear a list as possible of all other providers and dates of treatment for which they wish VA to secure records.  

From the above, the Board also observes that the Veteran has received treatment outside of VA, to include Citizens Hospital and Carroll State Hospital.  The appellant has not submitted authorization to retrieve these records and he will be requested to do so.  

In a case such as this one, it would behoove the Veteran to provide information and/or authorization to retrieve clinical records from all providers who have treated him for all disabilities claimed on appeal.  The "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992), citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  With the assistance of his representative, the Veteran is requested to specify the names of and dates of treatment at the remaining VA facilities from which he has received clinical attention since discharge from service in 1964 through the present.  These records should be retrieved and associated with the claims folder, if not already of record. 

2.  The Veteran's treatment records dated prior to April 1975 should be requested from the Jackson, Mississippi VA facility and associated with the claims folder.

3.  The Veteran's treatment records dated prior to January 1976 should be requested from the Shreveport, Louisiana VA facility and associated with the claims folder.

4.  The Veteran's treatment records dating from October 2003 should be requested from the Fort Harrison, Montana VA facility and associated with the claims folder.

5.  The Veteran should be requested to complete and return the appropriate release forms so that VA can obtain clinical records from Citizens Hospital and Carroll State Hospital.

6.  The Veteran should be requested to complete and return the appropriate release form so that VA can obtain clinical records from the correctional facility where he was incarcerated in 2000.  

7.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If the benefits are not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

